Oo OH AND HD Nn BR W PO

NO bP bv HN WN WN NN KN KN KH HK HP Ke Fr Free

fy

 

tase 3:20-cv-00517-MMA-RBM - Document 38 Filed 08/27/20 PagelD.317 Page 1 of5

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

PRODUCE PAY, INC., Case No.: 20-cv-00517-MMA-RBM
Plaintiff, 7
a SCHEDULING ORDER
Vv. REGULATING DISCOVERY
AND OTHER PRE-TRIAL
FVF DISTRIBUTORS, INC., ET AL., PROCEEDINGS |
Defendants.

 

 

Pursuant to Rule 16.1(c)-(d) of the Local Rules, an Early Neutral Evaluation
Conference (“ENE”) and Case Management Conference was held on August 26, 2020.
The case did not settle. The parties requested a second session of an Early Neutral

Evaluation Conference (“ENE”) to be scheduled.

on October 14, 2020, at 9:30.a.m. before United States Magistrate Judge Ruth Bermudez
Montenegro of the Southern District of California, United States Courthouse, 2003 W.
Adams Ave., El Centro, CA 92243. Although the Court typically requires personal
attendance of all parties, party representatives, including claims adjusters for insured
parties, and primary attorney(s) responsible for the litigation, due to the COVID-19 public
emergency the ENE shall convene through the Zoom video conferencing platform.

The Court will use its official Zoom video conferencing account to hold the ENE. Prior to

 

20-cv-00517-MMA-RBM

IT IS HEREBY ORDERED that a second ENE of this case is scheduled to convene | -

 
—
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

0 ON DA HW BP WN =|

 

pase 3:20-cv-00517-MMA-RBM Document 38 Filed 08/27/20 PagelD.318 Page 2 of 5

||the start of the ENE, the Court will e-mail each ENE participant an invitation to join a

Zoom video conference. For further instructions regard Zoom video conferencing
expectations, consult section seven of this Court’s Notice and Order Resetting (1) Early
Neutral Evaluation Conference and (2) Rule 26 Compliance and Case Management
Conference (Doc, 35 at 5-7). If circumstances relating to the COVID-19 public emergency
improve before the scheduled date, the Court will notify the parties that it will conduct the
ENE in person. |
~ As to case management, the following Scheduling Order applies. After consulting
with the attorneys of record for the parties and being advised of the status of the case, and
good cause appearing, IT IS HEREBY ORDERED: |
1. | Pursuant to the parties’ stipulation at the ENE and pursuant to FED. R. CIv. P.
26(a)(1), the parties must produce all documents that the disclosing party has in its

possession, custody, or control and that it may use to support its claims or defenses on or

before September 25, 2020.

pleadings must be filed by October 7, 2020.

| 3. All fact discovery must be completed by all parties by February 12, 2021.
“Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
into account the times for service, notice and response as set forth in the Federal Rules of
Civil Procedure. Counsel must promptly and in good faith meet and confer with
regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
expects counsel to make every effort to resolve all disputes without court intervention
through the meet and confer process. If the parties reach an impasse on any discovery
issue, counsel must file an appropriate motion within the time limit and procedures outlined
in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard

will result in a waiver of a party’s discovery issue. Absent an order of the Court, no

 

20-cv-005 17-MMA-RBM

2. Any motion to join other parties, to amend the pleadings, or to file additional

 
—

—_
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo oN DA Wn BF WwW WY

 

 

base 3:20-cv-00517-MMA-RBM Document 38 Filed 08/27/20 PagelD.319 Page 3 of 5

stipulation continuing or altering this requirement will be recognized by the Court.

4. The parties must designate their respective experts in writing by March 12,
2021. ‘The parties must identify any person who may be used at trial to present evidence
pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This requirement is
not limited to retained experts. The date for exchange of rebuttal experts must be by March
26, 2021. The written designations must include the name, address and telephone number
of the expert and a reasonable summary of the testimony the expert is expected to provide.
The list must also include the normal rates the expert charges for deposition and trial
testimony. |

5. By April 23, 2021, each party must comply with the disclosure provisions in
Rule 26(a)(2)(B) and (C) of the Federal: Rules of Civil Procedure. This disclosure
requirement applies to all persons retained or specially employed to provide expert
testimony, or whose duties as an employee of the party regularly involve the giving of
expert testimony. Except as provided in the paragraph below, any party that fails to
make these disclosures will not, absent substantial justification, be permitted to use
evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
the Court may impose sanctions as permitted by FED. R. Civ. P. 37(c).

«6. Any party must supplement its disclosure regarding contradictory or rebuttal
evidence under FED. R. Clv. P. 26(a)(2)(D) by May 14, 2021.

7. All expert discovery must be completed by all parties by June 11, 2021. The
parties must comply with the same procedures set forth in the paragraph governing fact
discovery. | |

8. - Failure to comply with this section or any other discovery order of the Court
may result in the sanctions provided for in FED. R. CIv. P. 37, including a prohibition on
the introduction of experts or other designated matters in evidence. |
///

///
///

_ 20-cv-00517-MMA-RBM

 
0 ON NH nH BW YN

i) ho bo iw) bo bo hg rm N me —_ — —_— er — — _ _ —

 

pase 3:20-cv-00517-MMA-RBM Document 38 Filed 08/27/20 PagelD.320 Page 4of5

9. All dispositive pretrial motions, including motions for summary judgment and
motions addressing Daubert issues, must be filed by July 30, 2021.' Counsel for the
moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
of time between the date you request a motion date and the hearing date may vary from
one district judge to another. Please plan accordingly. Failure to make a timely request
for a motion date may result in the motion not being heard.

10. Ifappropriate, following the filing of an order ruling on a motion for summary
judgment ; or other dispositive pretrial motion, or in the event no such motion is filed, after
the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will issue a
pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
Rules, which provide additional information regarding pretrial scheduling. _

11. A Mandatory Settlement Conference will be conducted on July 21, 2021 at
9:30 a.m. in the chambers of Magistrate Judge Ruth Bermudez Montenegro. Counsel or
any party representing himself or herself must submit confidential settlement briefs directly
to the magistrate judge’s chambers by July 9, 2021. All parties are ordered to read and
fully comply with the Chambers Rules of the assigned Magistrate Judge.

OR

12. The parties ace ORDERED to contact the Chambers of Magistrate Judge Ruth
Bermudez Montenegro within three days of the Court’s ruling on a dispositive |
pretrial motion, or in the event no such motion is filed, after the expiration of the deadline
set forth in paragraph 9, supra, to schedule a Mandatory Settlement Conference.

13. A post-trial settlement conference before a magistrate judge may be held
within 30 days of verdict in the case.

14. The dates and times set forth herein will not be modified except for good cause

 

' This deadline is not applicable to pretrial motions in limine. For further information regarding motions
in limine, please refer to Judge Anello’s Civil Chambers Rules.

4

 

20-cv-00517-MMA-RBM

 
—

—
Oo

11}

12
13
14
15
16
17
18

19 |

20
21
22
23
24
25
26
27
28

0 ON DN Bw Ww

 

(Pase 3:20-cv-00517-MMA-RBM Document 38 Filed 08/27/20 PagelD.321 Page 5 of5

shown.
15. Briefs or memoranda in support of or in opposition to any pending motion

must not exceed twenty-five (25) pages in length without leave of a district court judge.

{| No reply memorandum will exceed ten (10) pages without leave of a district court judge.

Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
and a table of authorities cited. |

16. Plaintiff's counsel must serve a copy of this order on all parties that enter this
case hereafter.

IT IS SO ORDERED.
DATE: August 27, 2020

 
 

 

-RUTH BERMUDEY, MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

- 20-cv-00517-MMA-RBM

 
